This is an appeal from a decree of the Surrogate’s Court of Broome County, entered therein July 7, 1939, which construed the will of Charles W. Hawkes, deceased. The petition of the trustees under decedent’s will asks that the will be construed so as to determine whether decedent died partially intestate as to certain real property located in the city of Binghamton, or whether such real property was disposed of by the will. After the proofs and allegations of the parties had been heard, the surrogate found that the deceased died testate as to all of said real property and decree was entered accordingly. The facts have been stipulated by the respective parties. The surrogate was justified in holding that every reasonable presumption should be taken against intestacy and the decree should be affirmed. (Hadcox v. Cody, 213 N. Y. 570.) Decree unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Heffernan, Schenck and Foster, JJ.